UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
LAURETTA HUMPHREY,

                          Plaintiff,                           ORDER
                                                               21-CV-1901 (RPK) (LB)
                 -against-

U.S. ARMY CORPS OF ENGINEERS and
LONG ISLAND NATIONAL CEMETERY,

                           Defendants.
-----------------------------------------------------------x
RACHEL P. KOVNER, United States District Judge:

        Plaintiff Lauretta Humphrey has applied to proceed in forma pauperis (“IFP”) under 28

U.S.C. § 1915(a) in her pro se action against the U.S. Army Corps of Engineers and Long Island

National Cemetery. Because plaintiff has not established that she is unable to pay the filing fee,

her request to proceed in forma pauperis is denied. Plaintiff is granted 30 days from the date of

this order to file an amended application.

                                                DISCUSSION

        The federal in forma pauperis statute allows indigent litigants to file lawsuits without

prepaying the filing fees. The statute is “intended for the benefit of those too poor to pay or give

security for costs.” Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 344 (1948). A plaintiff

seeking to proceed IFP must submit an affidavit stating “that the person is unable to pay” filing

fees “or give security therefor” and must also include “a statement of all assets” the person

possesses. 28 U.S.C. § 1915(a)(1). A litigant qualifies to proceed in forma pauperis if she “cannot

because of [her] poverty pay or give security for” the costs of filing “and still be able to provide

[herself] and [her] dependents with the necessities of life.” Adkins, 335 U.S. at 339.




                                                         1
       A court may dismiss a case that has been filed in forma pauperis if the court determines

that the plaintiff’s “allegation of poverty is untrue.” 28 U.S.C. § 1915(e)(2)(A). Courts in this

district often treat that dismissal provision as applicable when a litigant’s statement of assets fails

to establish the level of poverty required under the in forma pauperis statute. See, e.g., Chowdhury

v. Sadovnik, 2017 WL 4083157, at *2 (E.D.N.Y. Sept. 14, 2017); Pinede v. N.Y.C. Dep’t of Envt’l

Prot., 2013 WL 1410380, at *2 (E.D.N.Y. Apr. 8, 2013); DiGianni v. Pearson Educ., 2010 WL

1741373, at *2 (E.D.N.Y. Apr. 30, 2010). In this case, plaintiff’s financial declaration does not

establish that she is unable to pay the filing fee. See Mot. for IFP Status (Dkt. #2). Plaintiff states

that she receives $1,900 per month in retirement payments and $1,020 per month in social security

payments. Id. ¶ 3. Plaintiff also has $1,020 in a checking or savings account. She left blank the

sections on the IFP affidavit regarding monthly expenses, debts, or other financial obligations,

except that she dated that she has an unspecified amount of credit card debt. Id. ¶¶ 4-8. Plaintiff’s

financial declaration form is insufficient to show that she is entitled to proceed in forma pauperis.

Adkins, 335 U.S. at 339; see, e.g., Ogidi-Abegaje v. Nassau Cmty. Coll., No. 19-CV-5519, 2020

WL 8768324, at *1 (E.D.N.Y. July 14, 2020); Hardy-Graham v. Southampton Town Police Dep’t,

No. 20-CV-0981, 2020 WL 8872599, at *1 (E.D.N.Y. Apr. 10, 2020).

                                          CONCLUSION

       Plaintiff’s application for IFP status is denied without prejudice to renewal. If plaintiff

wishes to proceed without the prepayment of fees, she must submit an amended application that

establishes that she qualifies to proceed in forma pauperis within 30 days. If plaintiff is unable to

demonstrate indigency, plaintiff must pay the $402 filing fee to the Clerk of Court of the Eastern

District of New York within 30 days of the date of this order to proceed with her case. If plaintiff

does not submit another IFP application or remit the filing fee within 30 days, this action will be

dismissed without prejudice.
                                                  2
       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken

in good faith and therefore in forma pauperis status is denied for the purpose of any appeal.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       SO ORDERED.


                                                          /s/ Rachel Kovner
                                                          RACHEL P. KOVNER
                                                          United States District Judge
Dated: May 7, 2021
       Brooklyn, New York




                                               3
